Order unanimously affirmed. Memorandum: Defendant was tried and convicted of rape in January and February, 1968. In this coram nobis application he alleges that he had inadequate representation by counsel because his assigned attorneys failed to consult with him suffi*757ciently before the trial and failed to make suitable trial preparation. We note that the application was made before the same Judge who conducted the trial. The trial minutes show that defendant received adequate representation by counsel. Defendant’s direct appeal from the judgment of conviction was presented through a different attorney from the one who tried the case, but defendant did not raise thereon the question of inadequacy of trial counsel; and in this application defendant has failed to specify any manner in which his representation upon the trial was inadequate. (Appeal from order of Niagara County Court denying motion to vacate judgment of conviction rendered February 21, 1968.) Present — Goldman, P. J., Marsh, Witmer, Cardamone and Henry, JJ.